313 S.W.3d 730 (2010)
Bernard M. DAVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70749.
Missouri Court of Appeals, Western District.
June 22, 2010.
Craig A. Johnston, for Appellant.
Jayne T. Woods, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.


*731 ORDER

PER CURIAM:
Bernard Davis appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief and contends that his trial counsel was ineffective for failing to properly object and raise in his post-trial motion the fact that Davis was visibly restrained by a leg brace, waist restraints, and handcuffs throughout his trial. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).